Case: 21-10239      Document: 00516075864           Page: 1     Date Filed: 11/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 21-10239                         November 1, 2021
                                 Summary Calendar                         Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Mikeal Ryki Briones,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:20-CR-273-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Mikeal Ryki Briones appeals the 120-month sentence imposed
   following his guilty plea conviction for being a felon in possession of a firearm.
   Although his advisory guidelines range was 57 to 71 months of imprisonment,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10239      Document: 00516075864           Page: 2    Date Filed: 11/01/2021




                                     No. 21-10239


   the district court varied upwardly to the statutory maximum. Briones
   challenges the procedural and substantive reasonableness of his sentence.
          First, Briones argues that the district court imposed a procedurally
   unreasonable sentence by failing to adequately explain the reasons for the
   upward variance. As Briones concedes, he failed to object to his sentence on
   this basis in the district court. Thus, we review for plain error. See United
   States v. Mondragon-Santiago, 564 F.3d 357, 362-64 (5th Cir. 2009). At
   sentencing, the district court determined that an upward variance was
   warranted based upon the nature and circumstances of the offense, the
   history and characteristics of the defendant, and the need for the sentence to
   reflect the seriousness of the offense, to afford adequate deterrence, and to
   protect the public from further crimes of the defendant. See 18 U.S.C.
   § 3553(a). The district court’s reasons were sufficient. See Rita v. United
   States, 551 U.S. 338, 356 (2007). Accordingly, Briones has not demonstrated
   that the district court clearly or obviously erred. See Puckett v. United States,
   556 U.S. 129, 135 (2009).
          Second, Briones contends that his sentence is substantively
   unreasonable, because the district court improperly relied upon a factor that
   was already accounted for in the advisory guidelines range, his criminal
   history.    Because Briones properly preserved his challenge to the
   reasonableness of his sentence, we review for an abuse of discretion. See
   United States v. Burney, 992 F.3d 398, 399-400 (5th Cir. 2021). In imposing
   a non-guidelines sentence, a district court may consider factors already taken
   into account by the Sentencing Guidelines, including a defendant’s criminal
   history. United States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008).
   Accordingly, our review of the record does not reveal that the district court
   gave significant weight to an irrelevant or improper factor or otherwise
   abused its discretion by failing to account for a factor that should have
   received significant weight or committing a clear error of judgment in



                                          2
Case: 21-10239     Document: 00516075864          Page: 3   Date Filed: 11/01/2021




                                   No. 21-10239


   balancing the § 3553(a) factors. See Burney, 992 F.3d at 400. Moreover, as
   to the extent of the departure, this court has upheld proportionately similar
   and greater upward variances. See United States v. Jones, 444 F.3d 430, 433,
   441-43 (5th Cir. 2006).
          Accordingly, the judgment of the district court is AFFIRMED.




                                         3